Bolger, J.,
Anna LaMotta, the late •minor, attained her majority on April 22, 1968. It is stated that she was committed to Pennhurst State School and Hospital on July 20, 1965, and remains an inmate of said institution.
There is noted a claim by the Commonwealth for her support and maintenance at Pennhurst in the amount of $2,593.65, which claim is admitted.
It is requested that the balance for distribution be awarded to the Commonwealth for the support and maintenance of the late minor. The Act of October 20, *5781966, P. L. 6, art. IV, sec. 424, 50 PS §4424, provides in part: “Where no guardian has been appointed for a mentally disabled person admitted or committed to a State operated facility all money and other personal property of such person shall be handled in the following manner, unless the director determines that such person’s recovery or well-being will be promoted by his own handling of such money or personal property:
“(1) The authorized agent of the Department of Revenue shall, without application to any court, take custody of, receive and manage in accordance with this section any money or other personal property in such person’s possession at the time he is admitted to a facility and any gifts, legacies, pensions, insurance payments, retirement benefits or payments, old age and survivors’ insurance, or any other benefits or payments to which such person covered by the provisions of this act may be entitled. . . .
“ (4) Whenever the money and other personal property of such person exceeds two thousand five hundred dollars ($2,500) in value, the revenue agent shall request the Department of Justice to apply for the appointment of a guardian of such person’s estate in accordance with the Act of February 28, 1956 (P. L. 1154), known as the 'Incompetents’ Estates Act of 1955’ ”.
Since the balance for distribution is less than $2,-500, the court is of the opinion that under the above statute such award is proper. Therefore the award will be made to the authorized agent of the Department of Revenue at Pennhurst State School and Hospital. . . .
And now, May 21, 1968, the account is confirmed nisi.